TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-01-00724-CV


ACandS, Inc., Appellant

v.

Imogene Harrison, Individually and as Personal Representative of the Heirs and Estate of
Harvey Harrison; Debra Grimes; and Linda McClure, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. 97-08115, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




		The parties have filed a joint motion to dismiss and a joint motion to expedite the
issuance of mandate.  We dismiss an earlier-filed joint motion to extend time to file the appellant's
brief, we grant the joint motion to dismiss the appeal, and we grant the joint motion to expedite the
issuance of mandate.


						__________________________________________
						Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Joint Motion
Filed:   April 25, 2002
Do Not Publish